Citation Nr: 0019527	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a chest disability.

5.  Entitlement to service connection for a knee disability.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the disabilities above.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  However, certain 
development must be completed even before the matter of well-
groundedness is considered. 

A review of the claims folder reveals that the RO received a 
fax consisting of VA medical records in December 1998.  
However, the first page is numbered "38."  Page numbers 1 
through 37 do not appear to be associated with the claims 
folder.  A notation in the claims folder indicates that the 
information was re-requested; however, the evidence does not 
indicate that a response was received.  In addition, in 
October 1999, the RO requested medical records of the veteran 
from the Montgomery, Alabama, VA medical center (VAMC) 
covering a period from 1980 to 1983.  These medical records 
are not associated with the claims folder; likewise, the 
evidence does not show that such records are unavailable.  
The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, this case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for a low back, hip, neck, 
chest, and knee disabilities since his 
separation from active duty.  The RO 
should then contact the sources and 
obtain copies of the related medical 
records.  This includes, but is not 
limited to, information from the 
Montgomery VAMC from 1980 to 1983 and 
pages 1 through 37 from the December 1998 
fax.  If the requested medical records 
are unavailable, the claims folder should 
so indicate.  

2. Following completion of the above, the 
RO should review the claims on appeal.  
If the veteran's claims remain denied, in 
whole or in part, a supplemental 
statement of the case should be issued to 
the veteran, and he should be given an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

